 

Exhibit 10.2

 

May 20, 2016

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

Attn: Steven Nelson

 

Re: Transfer of Ordinary Shares of CB Pharma Acquisition Corp.

 

Dear Mr. Nelson:

 

Pursuant to that certain Share Escrow Agreement (the “Escrow Agreement”) dated
December 12, 2014 by and among CB Pharma Acquisition Corp. (the “Company”),
Continental Stock Transfer & Trust Company (the “Escrow Agent”), Fortress
Biotech, Inc. (formerly Coronado Biosciences, Inc.), Adam J. Chill, Arthur A.
Kornbluth and Neil Herskowitz (collectively, the “Initial Shareholders”), the
Escrow Agent is currently holding in escrow the ordinary shares of the Company
owned by each of the Initial Shareholders in the amounts identified in Schedule
A (the “Escrow Shares”).

 

The Initial Shareholders have executed an agreement (the “Transfer Agreement”)
of even date herewith pursuant to which they have transferred each Initial
Shareholders’ Escrow Shares in the amounts identified in Schedule A in a private
transaction to EJF Opportunities, LLC, Stephen B. Pudles, Jose M. Aldeanueva,
Jeffrey J. Gutovich Profit Sharing Plan and Barry Rodgers (collectively the
“Investors”), for aggregate consideration of $1.00. The Escrow Shares will
remain in escrow with you pursuant to the terms of the Escrow Agreement, but
will be transferred to the name of the Investors. As Escrow Agent, you
acknowledge and agree not to enter into any control or other agreement relating
to, or deliver possession of, the Escrow Shares to any third party, other than
the Investors, that could create or perfect a security interest in the Escrow
Shares.

 

Further, in connection with our agreement to transfer the Escrow Shares to the
Investors, we are attaching executed instruments of transfer with respect to the
Escrow Shares. Please kindly effect the transfer of the Escrow Shares to the
Investors. The Investors are agreeing to be bound by the terms and conditions of
the Escrow Agreement and will deliver the appropriate instruments of transfer to
the Escrow Agent.

 

[Remainder of page intentionally left blank; signature page to follow.]

 

 

 

 

This letter shall serve as irrevocable instructions from the Initial
Shareholders to you as the Escrow Agent with respect to the transfer of the
Escrow Shares and may not be altered by any of us in the future, except upon
termination of the Transfer Agreement in accordance with its terms

 

  Very truly yours,       INITIAL SHAREHOLDERS:       /s/ Lindsay A. Rosenwald  
Fortress Biotech, Inc.       /s/ Adam J. Chill   Adam J. Chill       /s/ Arthur
A. Kornbluth   Arthur A. Kornbluth       /s/ Neil Herskowitz   Neil Herskowitz

 

The undersigned acknowledge and consent to the foregoing terms.

 

THE COMPANY:

 

CB PHARMA ACQUISITION CORP.

 

By: /s/ Lindsay A. Rosenwald     Name: Lindsay A. Rosenwald     Title: CEO  

 

ESCROW AGENT:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

By: /s/ Robert McMonagle     Name: Robert McMonagle     Title: Vice President  

 

[Signature Page - Transfer Shares Release Letter]

 

 

 

 

Schedule A

 

Name of Shareholder  Escrow Shares being
Transferred   Transferee          Fortress Biotech, Inc.   520,000   EJF
Opportunities, LLC           Fortress Biotech, Inc.   260,000   Stephen B.
Pudles           Fortress Biotech, Inc.   130,000   Jose M. Aldeanueva          
Fortress Biotech, Inc.   110,000   Jeffrey J. Gutovich Profit Sharing Plan   
       Adam J. Chill   10,000   Jeffrey J. Gutovich Profit Sharing Plan        
  Arthur A. Kornbluth   10,000   Jeffrey J. Gutovich Profit Sharing Plan        
  Neil Herskowitz   10,000   Barry Rodgers

 

 

 

